 

Exhibit 10.1
 
 
AMENDMENT ONE TO SUBLEASE AGREEMENT
 
THIS AMENDMENT ONE TO SUBLEASE AGREEMENT (the “Amendment”), made this 19th day
of May, 2011, is by and between Vertro, Inc., a Delaware corporation
(“Sublandlord”), and MIVA AK, Inc., a Delaware corporation (“Subtenant”).
 
RECITALS
 
WHEREAS, Mick Vorbeck (“Master Landlord”), and Sublandlord, as tenant, executed
that certain Office Building Lease, dated January 31, 2002, (as amended,
modified and/or supplemented, the “Master Lease”), with respect to certain
“Premises” described therein known as CNL Bank Building located in Fort Myers,
Florida (the “Building”); and
 
WHEREAS, Sublandlord and Subtenant entered into a Sublease Agreement on the 31st
day of March, 2010, whereby the Sublandlord leased to the Subtenant and
Subtenant leased from the Sublandlord a portion of the Premises in the Building,
consisting of approximately 3,646 rentable square feet (the “Sublease
Agreement”).
 
WHEREAS, Sublandlord desires to sublease the an additional portion of the
Premises to Subtenant consisting of approximately 2,392 square feet, as more
particularly described in Exhibit A hereto (the “Additional Subleased Premises”)
and Subtenant desires to lease the Additional Subleased Premises from
Sublandlord under and subject to the terms of the Master Lease, the Sublease
Agreement, and this Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the recipients and
sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree to amend the Sublease Agreement as follows:
 
1.
The Recitals are true and correct and, by this reference, are incorporated into
and made a part of this Amendment.

 
2.
Any defined terms that are used herein that are not specifically defined herein
shall have the same meaning as set forth in the Sublease Agreement.

 
3.
Per Section 15 of the Sublease Agreement, Subtenant exercises its right of first
refusal for the Additional Subleased Premises and, effective of the date hereof,
Sublandlord hereby leases to Subtenant, and Subtenant hereby hires and leases
from Sublandlord, the Additional Subleased Premises, subject to the terms of the
Master Lease, the Sublease Agreement and this Amendment.

 
4.
Per Section 15 of the Sublease Agreement, Subtenant shall pay Sublandlord for
the use and occupancy of the Additional Subleased Premises “Base Rent” of $12.00
gross per rentable square foot ($28,704.00 per annum), subject to an annual rent
increase of 3% from the date of the Sublease Agreement ($12.36 per square foot
($29,565.12 per annum)). Base Rent and sales tax shall be due and payable as and
when the same is due under the Master Lease.

 
5.
Per Section 2 of the Sublease Agreement, the term for the possession of the
Additional Subleased Premises shall commence on the date hereof and continue
through the term of the Master Lease. Notwithstanding the foregoing or anything
else set forth in the Master Lease, the Sublease Agreement or this Amendment to
the contrary, the Sublease Agreement and this Amendment shall terminate on
December 1, 2012, unless otherwise agreed in writing by Sublandlord and
Subtenant and pursuant to any renewal term of the Master Lease approved by
Master Landlord.

 
6.
Per Section 3(b) of the Sublease Agreement Subtenant will not be required to pay
any Common Area Maintenance Expenses for the Additional Subleased Premises.


 

--------------------------------------------------------------------------------

 

 
7.
Section 3(d) of the Sublease Agreement is hereby deleted in its entirety and
replaced with the following new Section 3(d): “Electric. Subtenant acknowledges
that the Subleased Premises and the Additional Subleased Premises do not have a
separate electric meter. Subtenant shall pay fifty-five percent (55%) of
Sublandlord's electric bill for the Premises on the 5th Floor of the Building.
Such payment shall be made within thirty (30) days of receipt of invoice from
Sublandlord.”

 
8.
Subtenant may use the Additional Subleased Premises for any purpose that is
permitted under the Master Lease.

 
9.
All other terms, covenants and conditions of the original Sublease Agreement
that have not been specifically revised or modified by this Amendment shall
remain in full force and effect.

 
10.
To the extent of any conflict between the express terms of the Sublease
Agreement and the express terms of this Amendment, the express terms of this
Amendment shall prevail and control.

 
11.
This Amendment embodies the entire understanding between Sublandlord and
Subtenant with respect to its subject matter and can be changed only by an
instrument in writing signed by Sublandlord and Subtenant.

 
12.
This Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which, together, shall constitute one in the same
amendment.

 
13.
Throughout the term of Subtenant's possession of the Additional Subleased
Premises, Subtenant shall have the exclusive right and license to use
Sublandlord's furniture and fixtures located in the Additional Subleased
Premises as of the date of this Amendment including, without limitation, (a) a
large conference room table and eight chairs, (b) reception area desk and three
chairs, and (c) desk, file cabinet and bookcase. In consideration for the
foregoing, Subtenant shall pay Sublandlord Two Hundred Dollars per calendar
month ($2,400 per annum) during the term of Subtenant's possession of the
Additional Subleased Premises (prorated for any incomplete calendar month).

 
AGREED TO AND ACCEPTED by the parties hereto on the dates set forth below.
 
VERTRO, INC.:                    
 
By: /s/ John B. Pisaris
 
Print Name: John B. Pisaris
 
Title: General Counsel
 
Date: May 19, 2011
 
 
MIVA AK, INC.:
 
By: /s/ Michael Geroe
 
Print Name: Michael Geroe
 
Title: Seceretary
 
Date: May 17, 2011
 
 

 